 In the Matter of READING BATTERIES, INC.andUNITED ELECTRICAL,RADIO AND MACHINE WORKERS OF AMERICA, LOCAL No. 128Cases Nos. C-865 and R-794ORDER PERMITTING WITHDRAWAL OF PETITIONJuly 6, 1940The Board, on January 9, 1940, having issued a Decision, Order,and Direction of Election in the above-entitled cases, in which itdirected,inter alia,that an election by secret ballot be conductedat such time as the Board would thereafter direct among the produc-tion employees of Reading Batteries, Inc., and, thereafter, UnitedElectrical, Radio,& Machine Workers of America having requestedpermission to withdraw its petition filed in Case No. R-794, and theBoard having duly- considered the matter,IT IS HEREBYORDERED that the request of the petitioner for permis-sion to withdraw its petition be, and it hereby is, granted, and thatCase No. R-794 be, and it hereby is, closed.25 N. L.R. B., No. 23.227